DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claim 1, 14 and 16 are amended. Claims 1-20 are pending.
 
Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/2/2021 has been entered.

Response to Arguments
With regards to applicant’s arguments, filed on 3/2/2021, regarding claim 1 that the combination of Tsai, Ookubo and Byun does not teach or suggest: “starting, by the base station distributed unit and in response to transmitting the timing advance command, a time alignment timer in a medium access control (MAC) entity of the base station distributed unit for the timing advance group of the wireless device”. Examiner respectfully disagrees.
See Tsai; Par. [62], [204], [328] and Fig. 5)
Tsai, further, discloses that the eNB is responsible for maintaining the timing advance. A timer is set specific to each timing advanced group (TAG). The value of the timer associated with the pTAG (primary TAG) is either UE specific and managed through dedicated signalling between the UE and the eNB, or cell specific and indicated via broadcast information. The timer is normally restarted whenever a new timing advance is sent by the eNB for the pTAG. (See Tsai; Par. [82], [88]-[91] and Figs. 16-17)
Therefore, and for the reasons set above, the combination of Tsai, Ookubo and Byun teaches: “starting, by the base station distributed unit and in response to transmitting the timing advance command, a time alignment timer in a medium access control (MAC) entity of the base station distributed unit for the timing advance group of the wireless device”

Additionally, With regards to applicant’s arguments, filed on 3/2/2021, regarding claim 7 that the combination of Tsai, Ookubo, Byun and Park does not teach or suggest: “transmitting, by the base station central unit, the second message in response to the timing advance group being a primary timing advance group”. Examiner respectfully disagrees.
Therefore, if an SCell is added or configured, the SCell may be explicitly assigned to the pTAG]. The PCell may not change its TA group and may be a member of the pTAG. [The RRC message is sent in response of determining the timing advanced command received is of the pTAG [See Second Example of Fig. 8]] (See Park; Par. [203]-[204] and Fig. 8).
Therefore, and for the reasons set above, the combination of Tsai, Ookubo, Byun and Park teaches: “transmitting, by the base station central unit, the second message in response to the timing advance group being a primary timing advance group”
Therefore, for the reasons set forth, the rejection of claims 1-20 is sustained.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


5.	Claims 1-3, 13-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US Pub. No. 2018/0124724 A1) in view of Ookubo et al. (US Pub. No. 2019/0116514 A1) and further in view of Byun et al. (US Pub. No. 2019/0037631 A1).
Regarding claim 1, Tsai discloses a method comprising:
transmitting, by a base station distributed unit to a wireless device (See Par. [206] and Fig. 18 of Tsai for a reference to a TRP (referred to as a distributed unit) communicating with a UE), a timing advance command (See Par. [79], [88]-[93] and Fig. 18 of Tsai for a reference to the eNB (TRP) transmits a timing advance command in a MAC control element (MAC PDU) to the UE) for a timing advance group (See Par. [79], [85], [88] of Tsai for a reference to serving cells having the same timing reference are grouped in a timing advance group (TAG). When the timing advance command is received, it is applied to the indicated (associated) TAG);
See Par. [82] of Tsai for a reference to the timer is normally started/restarted whenever a new timing advance command is transmitted by the BS for the TAG) , a time alignment timer in a medium access control (MAC) entity of the base station distributed unit (See Par. [62], [87]-[89], [204] and Fig. 5 of Tsai for a reference to the MAC entity shall, when a Timing Advance Command MAC control element is received, apply the Timing Advance Command for the indicated TAG. The eNB have multiple transmission / reception points (TRPs) that are either central or distributed units) for the timing advance group of the wireless device (See Par. [79], [87]-[90] and Fig. 18 of Tsai for a reference to that when the TA command is received, the TimeAlignmentTimer is started or restarted for the indicated TAG);
Tsai does not explicitly disclose determining, by the MAC entity of the base station distributed unit, expiration of the time alignment timer in the MAC entity of the base station distributed unit; and transmitting, by the base station distributed unit to a radio resource control (RRC) layer of a base station central unit, a first message indicating the expiration of the time alignment timer for the timing advance group of the wireless device, wherein the base station central unit communicates with the wireless device via the base station distributed unit.
However, Ookubo discloses determining, by the MAC entity of the base station distributed unit, expiration of the time alignment timer in the MAC entity of the base station distributed unit (See Par. [47], [64] of Ookubo for a reference to the TA timer is started/restarted once a TA command is received by the UE. The DU 1; Fig. 5, detects the time elapsed after the TA command is received. When the UE releases the SRS resources and stops the transmission of SRS, it is determined by the DU 1 that the TA timer has expired); and the first message indicating the expiration of the time alignment timer for the timing advance group of the wireless device (See Par. [63] and Fig. 5; S107 & 107’ of Ookubo for a reference to the DU 1 transmits a timer expiration notification to the RU 2 (Associated with the Pcell) and RU 2’ (Associated with the Scell)).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Ookubo and Tsai. The motivation of combination is enabling the determination of the UE’s synchronization status, by managing the TA timer to determine when the UE should releases the resource of the SRS and stop transmitting the SRS. (Ookubo; Par. [63]-[65])
The combination of Tsai and Ookubo does not explicitly disclose the base station distributed unit comprises a medium access control (MAC) entity, transmitting, by the base station distributed unit to a radio resource control (RRC) layer of a base station central unit, a first message, wherein the base station central unit communicates with the wireless device via the base station distributed unit.
However, Byun discloses the base station distributed unit comprises a medium access control (MAC) entity (See Par. [68]-[69] and Fig. 7 of Byun for a reference to the distributed unit (DU) may be a logical node which hosts radio link control (RLC), media access control (MAC), and physical (PHY) layers of the gNB), transmitting, by the base station distributed unit to a radio resource control (RRC) layer of a base station central unit, a first message (See Par. [71] and Fig.8 of Byun for a reference to transmitting an RRC message between a CU and a UE via a DU), wherein the base station central unit communicates with the wireless See Par. [71]-[72] and Fig.8 of Byun for a reference to an RRC message created by an RRC layer located in the CU of the gNB shall be transmitted to a UE via the DU).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Byun, Ookubo and Tsai. The motivation of combination is facilitating the modification of radio bearers between the UE and the DU of a BS and reducing the overhead of signaling unnecessary control information between the UE and the CU of the BS. (Byun; Par. [4]-[6])

Regarding claim 2, the combination of Tsai, Ookubo and Byun, specifically, Tsai discloses wherein the timing advance group comprises one or more cells (See Par. [79] of Tsai for a reference to that each TAG contains at least one serving cell with configured uplink. The mapping of each serving cell to a TAG is configured by RRC).

Regarding claim 3, the combination of Tsai, Ookubo and Byun, specifically, Tsai discloses the method of claim 1, further comprising, by the base station distributed unit and in response to determining the expiration of the time alignment timer (See Par. [101] of Tsai for a reference to that when a TimeAlignmentTimer expires…), at least one of:
See Par. [103], [109] of Tsai for a reference to the eNB flushes all HARQ buffers for all serving cells of the TAG);
releasing physical uplink control channel configurations for one or more cells of the timing advance group (See Par. [104], [111] of Tsai for a reference to the eNB notifies RRC to release PUCCH for all serving cells of the TAG);
releasing sounding reference signal configurations for one or more cells of the timing advance group (See Par. [105], [110] of Tsai for a reference to the eNB notifies RRC to release SRS for all serving cells of the TAG);
clearing configured downlink assignments for one or more cells of the timing advance group (See Par. [106] of Tsai for a reference to the eNB shall clear any configured DL assignment for all serving cells of the TAG);
clearing uplink resource grants for one or more cells of the timing advance group (See Par. [106] of Tsai for a reference to the eNB shall clear any configured UL grants for all serving cells of the TAG); or
determining, in response to the timing advance group being a primary timing advance group, that a running time alignment timer for the timing advance group is expired (See Par. [101]-[102], [107] of Tsai for a reference to that when the TimeAlignmentTimer expires, and if the TimeAlignmentTimer is associated with the pTAG (Primary TAG), the eNB should consider all running TimeAlignmentTimers as expired).
See Par. [205] of Tsai for a reference to the BS could be referred to as a central unit, eNB, gNB, or NodeB) and in response to receiving the first message (See Par. [101] of Tsai for a reference to that when a TimeAlignmentTimer expires…), at least one of:
releasing hybrid automated repeat request uplink resource configurations for one or more cells of the timing advance group (See Par. [103], [109] of Tsai for a reference to the eNB flushes all HARQ buffers for all serving cells of the TAG);
releasing physical uplink control channel configurations for one or more cells of the timing advance group (See Par. [104], [111] of Tsai for a reference to the eNB notifies RRC to release PUCCH for all serving cells of the TAG);
releasing sounding reference signal configurations for one or more cells of the timing advance group (See Par. [105], [110] of Tsai for a reference to the eNB notifies RRC to release SRS for all serving cells of the TAG);
clearing configured downlink assignments for one or more cells of the timing advance group (See Par. [106] of Tsai for a reference to the eNB shall clear any configured DL assignment for all serving cells of the TAG);
clearing uplink resource grants for one or more cells of the timing advance group (See Par. [106] of Tsai for a reference to the eNB shall clear any configured UL grants for all serving cells of the TAG); or
See Par. [101]-[102], [107] of Tsai for a reference to that when the TimeAlignmentTimer expires, and if the TimeAlignmentTimer is associated with the pTAG (Primary TAG), the eNB should consider all running TimeAlignmentTimers as expired).

Regarding claim 14, the combination of Tsai and Ookubo does not explicitly disclose wherein: the base station central unit comprises a radio resource control function for the wireless device: and the base station distributed unit comprises at least one of: a medium access control (MAC) layer function for the wireless device: or a physical layer function for the wireless device.
 However, the combination of Tsai, Ookubo and Byun, specifically Byun discloses the base station central unit comprises a radio resource control function for the wireless device (See Par. [221] and Fig. 14 of Park for a reference to a NR RRC 1401 may be in the CU);
and the base station distributed unit comprises at least one of: a medium access control (MAC) layer function for the wireless device: or a physical layer function for the wireless device (See Par. [222] and Fig. 14 of Park for a reference to the low NR MAC 1407, the PHY 1408, and the low NR PHY 1409 may be in the DU).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Byun, Ookubo and Tsai. The motivation of combination is facilitating the modification of radio bearers between the UE and the DU of a Byun; Par. [4]-[6])

Regarding claim 16, the combination of Tsai, Ookubo and Byun, specifically, Tsai discloses wherein the transmitting of the timing advance command is via a medium access control (MAC) control element (CE) (See Par. [79], [88]-[93] and Fig. 18 of Tsai for a reference to the eNB (TRP) transmits a timing advance command in a MAC control element (MAC PDU) to the UE).

Regarding claim 17, Tsai does not explicitly disclose discloses wherein the time alignment timer is configured by the base station central unit.
However, the combination of Tsai, Ookubo and Byun, specifically Ookubo discloses wherein the time alignment timer is configured by the base station central unit (See Par. [47] of Ookubo for a reference the TA timer’s state is detected and configured by RU 2 (Central Unit)).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Ookubo and Tsai. The motivation of combination is enabling the determination of the UE’s synchronization status, by managing the TA timer to determine when the UE should releases the resource of the SRS and stop transmitting the SRS. (Ookubo; Par. [63]-[65])

See Par. [79], [88]-[93] and Fig. 18 of Tsai for a reference to the eNB (TRP) transmits a timing advance command in a MAC control element (MAC PDU) to the UE. In response to transmitting the TA command, a TimeAlignmentTimer is configured by a TRP (DU)).

Regarding claim 19, the combination of Tsai, Ookubo and Byun, specifically, Tsai discloses the method of claim 1, further comprising transmitting, by the base station central unit to the wireless device, the time alignment timer via the base station distributed unit (See Par. [79], [88]-[93] and Fig. 18 of Tsai for a reference to the eNB (TRP) transmits a timing advance command in a MAC control element (MAC PDU) to the UE. The timer is normally started/restarted whenever a new timing advance command is transmitted by the BS for the TAG).

Regarding claim 20, Tsai does not explicitly disclose wherein the first message further comprises at least one of: an identifier of the wireless device; one or more cell identifiers of one or more cells of the timing advance group; or a timing advance group identifier of the timing advance group.
However, the combination of Tsai, Ookubo and Byun, specifically Ookubo discloses wherein the first message further comprises at least one of: an identifier of the wireless device; one or more cell identifiers of one or more cells of the timing advance group; or a timing advance group See Par. [56], [63] and Fig. 5 of Ookubo for a reference to a measurement information message is transmitted between the DU 1 and RU 2. The DU 1 transmits a timer expiration notification along with identification information of the UE to the RU 2).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Ookubo and Tsai. The motivation of combination is enabling the determination of the identified UE’s synchronization status, by managing the TA timer to determine when the UE should releases the resource of the SRS and stop transmitting the SRS. (Ookubo; Par. [63]-[65])

6.	Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. in view of Ookubo et al. in view of Byun and further in view of Dinan (US Pub. No. 2013/0188580 A1).
Regarding claim 4, the combination of Tsai, Ookubo and Byun does not explicitly disclose the method of claim 1, further comprising applying, by the base station distributed unit and in response to the expiration of the time alignment timer, a default physical channel configuration for one or more cells of the timing advance group, wherein the default physical channel configuration comprises at least one of: channel quality information report configurations; uplink resource scheduling request configurations; or dedicated uplink sounding reference signal configurations.
See Par. [38], [50]-[51] of Dinan for a reference to when the TAT (Time Advance Timer) associated with the pTAG and sTAG expires or not running), a default physical channel configuration for one or more cells of the timing advance group (See Par. [38], [50]-[51] of Dinan for a reference to the serving eNB maintains (applies a current configuration) the configuration of the corresponding cells of the TAG), 
wherein the default physical channel configuration comprises at least one of: channel quality information report configurations; uplink resource scheduling request configurations; or dedicated uplink sounding reference signal configurations (See Par. [38] of Dinan for a reference to CSI (channel state information) reporting configuration for corresponding cells on a TAG may be maintained (default configuration is applied)).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Dinan, Byun, Ookubo and Tsai. The motivation of combination is increasing radio efficiency, by reducing signaling overhead required for configuring wireless devices in a network when applying the default configuration. (Dinan; Par. [50]-[52])

Regarding claim 5, Tsai discloses that the base station central unit could be a BS (Base Station) in NR which is used to control one or multiple TRPs which are associated with one or multiple cells (See Tsai; Par. [204]-[205])

However Dinan discloses the method of claim 1, further comprising applying, by the base station central unit and in response to receiving the first message (See Par. [38], [50]-[51] of Dinan for a reference to when the TAT (Time Advance Timer) associated with the pTAG and sTAG expires or not running), a default physical channel configuration for one or more cells of the timing advance group (See Par. [38], [50]-[51] of Dinan for a reference to the serving eNB maintains (applies a current configuration) the configuration of the corresponding cells of the TAG), 
wherein the default physical channel configuration comprises at least one of: channel quality information report configurations; uplink resource scheduling request configurations; or dedicated uplink sounding reference signal configurations (See Par. [38] of Dinan for a reference to CSI (channel state information) reporting configuration for corresponding cells on a TAG may be maintained (default configuration is applied)).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Dinan, Byun, Ookubo and Tsai. The motivation of combination is increasing radio efficiency, by reducing signaling overhead Dinan; Par. [50]-[52])

7.	Claims 6-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. in view of Ookubo et al. in view of Byun and further in view of Park et al. (US Pub. No. 2018/0279186 A1).
Regarding claim 6, the combination of Tsai, Ookubo and Byun does not explicitly disclose the method of claim 1, further comprising: receiving, by the base station distributed unit and based on the first message, a second message indicating a wireless device context release request for the wireless device; and releasing, by the base station distributed unit and in response to receiving the second message, a wireless device context of the wireless device, wherein the wireless device context comprises at least one of: one or more data radio bearers; one or more logical channels; one or more security configuration parameters; or one or more information associated with the wireless device.
However, Park discloses the method of claim 1, further comprising: receiving, by the base station distributed unit (See Fig. 28; Source gNB 2802 of Park) and based on the first message (See Par. [325] and Fig. 28; 2830 of Park for a reference to a handover request sent from the source gNB to the target gNB), a second message indicating a wireless device context release request for the wireless device (See Par. [336] and Fig. 28 of Park for a reference to the target gNB 2803, based on the HO request, transmits a UE context release message, including an identifier of the UE 2801); and 
See Par. [336] and Fig. 28 of Park for a reference to that in response to receiving the UE context release message, the source gNB 2802 may release the wireless device context to the target gNB 2803), 
wherein the wireless device context comprises at least one of: one or more data radio bearers; one or more logical channels; one or more security configuration parameters; or one or more information associated with the wireless device (See Par. [336] of Park for a reference to a wireless device context may include: one or more bearers, one or more slices, subcarriers information, security information, etc.).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Park, Byun, Ookubo and Tsai. The motivation of combination is improving the system’s efficiency, by reducing handover delay and facilitating establishing the connection between the wireless device and the target gNB to avoid congestions in the network. (Park; Par. [335]-[336])

Regarding claim 7, the combination of Tsai, Ookubo and Byun does not explicitly disclose the method of claim 1, further comprising transmitting, by the base station central unit, the second message in response to the timing advance group being a primary timing advance group.
However, Park discloses transmitting, by the base station central unit, the second message in response to the timing advance group being a primary timing advance group (See Par. [203]-[204] of Park for a reference to the second message (RRC Message), releasing the UE’s context and reconfiguring the Scell to be a part of the pTAG, is sent in response of determining the timing advanced command received is of the pTAG [See Second Example of Fig. 8]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Park, Byun, Ookubo and Tsai. The motivation of combination is improving the system’s efficiency, by reducing handover delay and facilitating establishing the connection between the wireless device and the target gNB to avoid congestions in the network. (Park; Par. [335]-[336])

Regarding claim 8, the combination of Tsai, Ookubo and Byun does not explicitly disclose the method of claim 1, further comprising releasing, by the base station distributed unit and based on the expiration of the time alignment timer, a wireless device context of the wireless device, wherein the wireless device context comprises at least one of: one or more data radio bearers; one or more logical channels; one or more security configuration parameters; or one or more information associated with the wireless device.
However, Park discloses the method of claim 1, further comprising releasing, by the base station distributed unit and based on the expiration of the time alignment timer (See Par. [259], [336] of Park for a reference to a two-step RA procedure is performed in response to the TA timer is expired or not running), a wireless device context of the wireless device (See Par. [3336] and Fig. 28 of Park for a reference to that in response to receiving the UE context release message, the source gNB 2802 may release the wireless device context to the target gNB 2803), 
See Par. [3336] of Park for a reference to a wireless device context may include: one or more bearers, one or more slices, subcarriers information, security information, etc.).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Park, Byun, Ookubo and Tsai. The motivation of combination is improving the system’s efficiency, by reducing handover delay and facilitating establishing the connection between the wireless device and the target gNB to avoid congestions in the network. (Park; Par. [335]-[336])

Regarding claim 9, the combination of Tsai, Ookubo and Byun does not explicitly disclose the method of claim 1, further comprising transmitting, by the base station central unit to a core network entity and based on the first message, a third message indicating release of an interface connection for the wireless device between the base station central unit and the core network entity.
However, Park discloses the method of claim 1, further comprising transmitting, by the base station central unit (See Fig. 28; Source gNB 2802 of Park) to a core network entity (See Fig. 13B; 1310 of Park) and based on the first message (See Par. [325] and Fig. 28; 2830 of Park for a reference to a handover request sent from the source gNB to the target gNB), a third message indicating release of an interface connection (Fig. 13G; RAN-CN interface) for the See Par. [336] of Park for a reference to the target BS 2803 transmits a UE context release message to the source BS 2802 indirectly via one or more core entities 1310 to release the RAN-CN interface connection).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Park, Byun, Ookubo and Tsai. The motivation of combination is improving the system’s efficiency, by reducing handover delay and facilitating establishing the connection between the wireless device and the target gNB to avoid congestions in the network. (Park; Par. [335]-[336])

Regarding claim 10, the combination of Tsai, Ookubo and Byun does not explicitly disclose the method of claim 1, further comprising transmitting, by the base station central unit, the third message in response to the timing advance group being a primary timing advance group.
However, Park discloses transmitting, by the base station central unit, the third message in response to the timing advance group being a primary timing advance group (See Par. [203]-[204] of Park for a reference to the second message (RRC Message), releasing the UE’s context and reconfiguring the Scell to be a part of the pTAG, is sent in response of determining the timing advanced command received is of the pTAG [See Second Example of Fig. 8]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Park, Byun, Ookubo and Tsai. The motivation of combination is improving the system’s efficiency, by reducing handover delay Park; Par. [335]-[336])

Regarding claim 11, the combination of Tsai, Ookubo and Byun does not explicitly disclose wherein the core network entity comprises at least one of: an access and mobility management function; or a mobility management function.
However, Park discloses wherein the core network entity comprises at least one of: an access and mobility management function; or a mobility management function (See Par. [176], [338] of Park for a reference to the core network entity may be an access and mobility management function (AMF) or a mobility management function (MME)).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Park, Byun, Ookubo and Tsai. The motivation of combination is facilitating the handover by the core entity operating as an intermediary for communications between the source base station and the target base station to determine the availability of a target BS. (Park; Par. [338])

Regarding claim 12, the combination of Tsai, Ookubo and Byun does not explicitly disclose the method of claim 1, further comprising releasing, by the base station central unit and based on the first message, a wireless device context of the wireless device, wherein the wireless device context comprises at least one of: one or more data radio bearers; one or 
However, Park discloses the method of claim 1, further comprising releasing, by the base station central unit (See Fig. 28; Target gNB 2803 of Park) and based on the first message (See Par. [325] and Fig. 28; 2830 of Park for a reference to a handover request sent from the source gNB to the target gNB), a wireless device context of the wireless device (See Par. [3336] and Fig. 28 of Park for a reference to that in response to receiving the UE context release message, the source gNB 2802 may release the wireless device context to the target gNB 2803 [Note: described messages may be exchanged bi-directionally between UE 2801, Source gNB 2802 and Target gNB 2803]), 
wherein the wireless device context comprises at least one of: one or more data radio bearers; one or more logical channels; one or more security configuration parameters; or one or more information associated with the wireless device (See Par. [3336] of Park for a reference to a wireless device context may include: one or more bearers, one or more slices, subcarriers information, security information, etc.).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Park, Byun, Ookubo and Tsai. The motivation of combination is improving the system’s efficiency, by reducing handover delay and facilitating establishing the connection between the wireless device and the target gNB to avoid congestions in the network. (Park; Par. [335]-[336])


However, Park discloses wherein the transmitting of the first message is via an F1 interface (See Par. [220] and Fig. 28 of Park for a reference to an FS interface is a DU-CU interface for communication between the DU and the CU).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Park, Byun, Ookubo and Tsai. The motivation of combination is supporting flexibility, by splitting the RAN functions between the CU and the DUs that are connected through the Fs interface, depending on service requirements and/or network environments. (Park; Par. [220])

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Jeon et al. (US. Pub. No.2018/0367255 A1) discloses methods utilized in a wireless communication system for handling the situation when a time alignment timer expires. 
Babaei et al. (US. Pub. No. 2018/0368107 A1) discloses a method and apparatus for handling reduced available processing time in systems configured to reduce latency.
Wang et al. (US. Pub. No. 2019/0222291 A1) discloses techniques for operation of multiple timing advance groups.


	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R. F./
Examiner, Art Unit 2413
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413